PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/745,708
Filing Date: 22 Jun 2015
Appellant(s): Foley et al.



__________________
Davy Zoneraich Reg No. 37267
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 02/26/2021 appealing from the office action mailed on 10/01/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/01/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
THE WRITTEN DESCRIPTION SUPPORTS THE CLAIMED ELEMENTS
It is Appellant position that claim limitation “determining whether a second participant of the plurality of participants is a predetermined type of entity in a transaction; responsive to determining that the price satisfies the criteria of the rule, and when the second participant is determined to be the predetermined type of entity, transmitting in real time…” discloses in specification paragraphs 0093, 0100, 0104, 0108. However, examiner respectfully disagrees. 
The specification is silent with respect to determining whether a second participant of the plurality of participants is a predetermined type of entity in a transaction; responsive to determining that the price satisfies the criteria of the rule, and when the second participant is determined to be the predetermined type of entity, transmitting in real time…. Appellant cited paragraphs does not describe the limitation in such a way as to reasonably convey to one skilled in the relevant art that the inventor at the time application was filed has possession of the claimed invention.
Appellant cited paragraph only describe some rules and actions when rules satisfied. However, claim limitations “determining whether a second participant of the plurality of participants is a predetermined type of entity in a transaction; responsive to determining 

THE CLAIMED INVENTION SATISFIES THE 2019 REVISED PATENT SUBJECT MATTER ELIGIBILITY GUIDANCE UNDER STEP 2A

It is Appellant position that additional elements integrates an abstract into a practical application and provide improvement in the functioning of a computer, or an improvement to other technology or technical filed. Claim features help to improve computer performance and computer related operation. Further, the claims features help improve computer performance which may help control activity over the network and control computer workload including computer resources such as memory, processor and network resource such as network bandwidth. However, examiner respectfully disagrees. 
The claims recite performing a trade transaction which is an abstract idea. Specifically, the claims recite “determining whether an order…first participant…; determining whether a second participant of the plurality of participant…; determining based on market information received…; responsive to determining that the price satisfies the criteria…; transmitting in real time…a display alert…; transmitting…an … query…; receiving…a response to the … query…; in response to receiving the response facilitating a trade…” which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 
Additionally, the claims are directed toward mathematical operations (i.e. encryption) which is the abstract idea of a mathematical concept. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, at 52 (Jan. 7, 2019). Therefore, the claim is directed to an abstract idea, as it has been held that a combination of abstract ideas, in this case organizing human activity and a mathematical concept, is still an abstract idea. See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016).
The claimed steps are not directed to improving computer performance, controlling activity over a network or computer workload. Rather, the steps are directed to a method for performing a trade. The claims do not recite any steps detailing technical functionality directed to computer performance or controlling network activity or computer workload. Rather, the claims merely use a computer as a tool to automate and/or implement the abstract idea.
With respect to DDR Holdings, Bascom, Amdocs, Core Wireless and trading technologies case laws, Examiner notes that the rejection is based on Alice Corporation Pty. Ltd. v. CLS Bank International, therefore, arguments are moot with respect to these case laws.

THE FINAL ACTION RUNS AFOUL OF BERKHEIMER UNDER STEP 2B OF THE 2019 PEG
It is Appellant position that Final Action fails to perform a proper analysis of eligibility under Step 2B of 2019 PEG. However, Examiner respectfully disagrees. 
2019 PEG states “Step 2A overlaps with Step 2B and thus, may of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, if an examiner had previously concluded under revised Step 2A that an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in step 2B. The examiner notes there is no statement in the rejection under Step 2A about well-understood, routine, conventional activity. Therefore, arguments are moot with respect to Berkheimer Memo.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        
Conferees:
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685    
                                                                                                                                                                                                    /JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.